DETAILED ACTION
This is a first Office action on the merits to the application filed 10/29/2019. Claims 1-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2019, 4/21/2020 and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reason: 
In Fig. 5, the reference 102 is missing, as recited in the Specification, paragraph 0032. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 8 and 15 are directed to a “storage medium”. Applicant describes “…machine-readable storage medium that stores machine –executable instructions…”.
The term “storage medium” is not explicitly or deliberately defined as a non-transitory embodiment in the application. The broadest reasonable interpretation of the word “storage medium” includes transitory computer medium or signal. Because transitory computer medium or signals are considered non-statutory subject matter, claims 8 and 15 are considered to contain non-statutory subject matter using BRI.
Thus, claims 8 and 15 are rejected under 35 U.S.C 101 because, giving these claims their broadest reasonable interpretation, the claimed “memory” would encompass non-statutory subject matter. The examiner recommends to the applicant to insert the phrase “non-transitory” in front of the word “memory” to overcome this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Yoon (US2015/0215156 A1), hereinafter “Yoon”, in view of Han et al. (US 20170339134A1), hereinafter “Han”, in further view of Ahn et al. (KR 10-1586151B1), hereinafter “Ahn”.

Regarding claim 1, Yoon teaches:
A method of detecting Network Configuration (NETCONF) session state, comprising: 
sending, by the controller, a packet for obtaining session information of the … session to the switching device … (Yoon [0282-0283], Fig. 13: Operation 1304, SDN controller 1220 generates a monitoring message to detect a failure in the connection between the controller and device 1234.); 
determining, by the controller, that the … session is abnormal when no session 10information is obtained within a preset time period (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the controller 1220 may determine that the reply is not received, and [0291-0292] may determine (Operation 1314) a failure occurred in the channel 1240 connected to the device); and 
determining, by the controller, that the … session is normal when the session information is obtained within a preset time period (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal. Then re-perform Operation 1304, generate a monitoring message to detect a failure in the connection between the controller and the device, i.e. where the connection is normal with no failure, repeat monitoring)
Yoon does not teach:
detecting, by a controller, an OpenFlow connection between the controller and a switching device, wherein a NETCONF session is established between the controller and the 5switching device;… when detecting that a state of the OpenFlow connection changes
However, Han teaches:
(Han [0099], Fig. 7a: Open network adapter (device) initiates the OpenFlow over TLS handshake, in step 702 with SDN controller, completes successful certificate verification (step 706), sends OpenFlow Hello message (step 709) to complete OpenFlow connection step 710. SDN controller then initiates NETCONF-over-SSH session, in step 712, completes successful certification (step 716), completing establishing process in step 717. Result with both OpenFlow over TLS connection and NETCONF session between controller and device are authenticated and active);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon with the teachings of Han to bring the structure and simplification of the Openflow protocol, together with NETCONF as the transport layer, to quickly identify network connectivity failure. OpenFlow has specifications and structure for Hello messages, as well as Echo request and Echo reply messages that can be efficiently exchanged between controller and device, with minimal data bandwidth and latency.
Yoon and Han each or combined do not teach:
…when detecting that a state of the OpenFlow connection changes…
However, Ahn teaches:
…when detecting that a state of the OpenFlow connection changes (Ahn Fig. 3, Step S310: The SDN controller can check the status of the main connection with the switch. If the controller determines that the main connection is abnormal (S310), the controller can check whether the auxiliary connection with the switch is normal (S320) using ECHO request and reply messages, i.e. Use OpenFlow messages to determine a state change in main connection, proceed immediately to check auxiliary or secondary channel is normal, then reconnect to auxiliary or secondary connection)


Regarding claims 2 and 9, which depend from claims 1 and 8, respectively, Yoon, Han and Ahn teach the base claim. Yoon teaches:
determining, by the controller, that the switching device is in an inactive state when determining that the NETCONF session is abnormal (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the SDN controller 1220 [0291-0292] may determine (Operation 1314) a failure occurred in the (first) channel connected to the device. Furthermore, the device is considered inactive, or unable to perform.) 

Regarding claims 3 and 10, which depend from claims 1 and 8, respectively, Yoon, Han and Ahn teach the base claim. Yoon teaches:
determining, by the controller, that the switching device is in an active state … and determining that the NETCONF session is normal (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal, i.e. when the connection to the device is normal, with no failure, then the device is operating without failure, or deemed active)
Yoon does not teach: 
when 20detecting that the OpenFlow connection changes from an abnormal state to a normal state
However, Ahn teaches:
when 20detecting that the OpenFlow connection changes from an abnormal state to a normal state (Ahn Fig. 3; After the controller disconnects the main connection abnormally identified (S330) i.e. the main connection state is abnormal/inactive, the controller can request a reconnection to the main connection (S350) and the switch and controller will attempt to establish a TCP connection (S360). Upon completion of re-connection (abnormal to normal state) the controller and switch can perform a request and response to confirm normal status of the main connection (S366). Reconnection with the main connection is completed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon with the teaching of Ahn to have the state of the connection, when changed back to normal, from abnormal, be monitored again, as recited by Ahn, with ECHO messages to continually verify that the channel is normal and the device is active and responding. The motivation is to improve reliability in controlling the connection and the switch. (Ahn, Summary)

Regarding claims 4 and 11, which depend from claims 1 and 8, respectively, Yoon, Han and Ahn teach the base claim. Yoon teaches:
determining by the controller, … that the NETCONF session is normal (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal, i.e. when the connection to the device is normal, with no failure, then the device is operating without failure, or deemed active)
Yoon does not teach:
that the switching device is in an inactive state when detecting that the OpenFlow connection changes from a normal state to an abnormal state
However, Ahn teaches:
detecting that the OpenFlow connection changes from a normal state to an abnormal state state (Ahn Fig. 3; After the controller disconnects the main connection abnormally identified (S330) i.e. the main connection state is abnormal/inactive, the controller can request a reconnection to the main connection (S350) and the switch and controller will attempt to establish a TCP connection (S360). To further clarify that the connection is abnormal/inactive, the device is considered inactive, as well.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the device inactive to avoid the confusion of mismatch of an normal NETCONF session but an abnormal OpenFlow connection that could possibly mean that the channel connection status was possibly out-of-date, and any transmission to an inactive device might result in a connectivity failure. The motivation is to avoid data transmission to both suspected connection and device, when a mismatch of states is detected, and proceed to reset or re-establish connections for improved reliable operations.
Regarding claims 5 and 12, which depend from claims 1 and 8, respectively, Yoon, Han and Ahn teach the base claim. Yoon teaches:
closing, by the controller, the NETCONF session when …determining that the NETCONF session is abnormal (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the controller 1220 may determine that the reply is not received, and [0291-0292] may determine (Operation 1314) a failure occurred in the channel 1240 connected to the device. In other words, the channel was the cause of the failure, so the NETCONF session should be closed to any further transmission);
Yoon does not teach:
detecting that the OpenFlow 98834717.115PP192754US connection changes from an abnormal state to a normal state 
However, Ahn teaches:
detecting that the OpenFlow 98834717.115PP192754US connection changes from an abnormal state to a normal state (Ahn Fig. 3; After the controller disconnects the main connection abnormally identified (S330) i.e. the main connection state is abnormal/inactive, the controller can request a reconnection to the main connection (S350) and the switch and controller will attempt to establish a TCP connection (S360). Upon completion of re-connection (abnormal to normal state) the controller and switch can perform a request and response to confirm normal status of the main connection (S366). Reconnection with the main connection is completed.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon with the teaching of Ahn to close the NETCONF session to avoid the confusion of mismatch of an abnormal NETCONF session but a normal OpenFlow connection that could possibly mean that the channel connection status was possibly out-of-date, and any transmission in the connection might result in a connectivity failure. The motivation is to avoid data transmission on suspected (out-of-date) channels, when a mismatch of states is detected, and proceed to reset or re-establish connections for improved reliable operations.

Regarding claim 6 and 13, which depend from claims 1 and 8, Yoon, Han and Ahn teach the base claim. Yoon teaches:
(Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal, i.e. when the connection to the device is normal, with no failure, then the device is operating without failure, or deemed active)
Yoon does not teach:
closing, by the controller, the NETCONF session when detecting that the OpenFlow connection changes from a normal state to an abnormal state
However, Ahn teaches:
closing, by the controller, the NETCONF session when detecting that the OpenFlow connection changes from a normal state to an abnormal state state (Ahn Fig. 3, Step S310: The SDN controller can check the status of the main connection with the switch. If the controller determines that the main connection is abnormal (S310), the controller can disconnect the main connection, effectively closing the connection and session.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to close the NETCONF session to avoid the confusion of mismatch of an normal NETCONF session but an abnormal OpenFlow connection that could possibly mean that the channel connection status was possibly out-of-date (and actually normal), and any transmission in the channel might result in a connectivity failure. The motivation is to avoid data transmission on suspected channels, when a mismatch of states is detected, and proceed to reset or re-establish connections for improved reliable operations.

Regarding Claim 8, Yoon teaches:

a processor; and 
a machine-readable storage medium that stores machine-executable instructions (Yoon [0309]: Computer readable media including program instructions to implement various operations embodied by a computer or processor), 
wherein by executing the machine-executable instructions, the processor is caused to:  
send a packet for obtaining session information of the … session to the switching device…(Yoon [0282-0283], Fig. 13: Operation 1304, SDN controller 1220 generates a monitoring message to detect a failure in the connection between the controller and device 1234.); 
determine that the … session is abnormal when no session information 98834717.1 16PP192754US is obtained within a preset time period (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the controller 1220 may determine that the reply is not received, and [0291-0292] may determine (Operation 1314) a failure occurred in the channel 1240 connected to the device); and 
determine that the … session is normal when the session information is obtained within the preset time period (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal. Then re-perform Operation 1304, generate a monitoring message to detect a failure in the connection between the controller and the device, i.e. when the connection is normal with no failure, then repeat monitoring).
Yoon does not teach:

However, Han teaches:
detect an OpenFlow connection between the controller and a switching device, wherein a NETCONF session is established between the controller and the 5switching device (Han [0099], Fig. 7a: Open network adapter (device) initiates the OpenFlow over TLS handshake, in step 702 with SDN controller, completes successful certificate verification (step 706), sends OpenFlow Hello message (step 709) to complete OpenFlow connection step 710. SDN controller then initiates NETCONF-over-SSH session, in step 712, completes successful certification (step 716), completing establishing process in step 717. Result with both OpenFlow over TLS connection and NETCONF session between controller and device are authenticated and active);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon with the teachings of Han to bring the structure and simplification of the Openflow protocol, together with NETCONF as the transport layer, to quickly identify network connectivity failure. OpenFlow has specifications and structure for Hello messages, as well as Echo request and Echo reply messages, that can be efficiently exchanged between controller and device, with minimal data bandwidth and latency.
Yoon and Han each or combined do not teach:
…when detecting that a state of the OpenFlow connection changes…
However, Ahn teaches:
…when detecting that a state of the OpenFlow connection changes (Ahn Fig. 3, Step S310: The SDN controller can check the status of the main connection with the switch. If the controller determines that the main connection is abnormal (S310), the controller can check whether the auxiliary connection with the switch is normal (S320) using ECHO request and reply messages, i.e. Use OpenFlow messages to determine a state change in main connection, proceed immediately to check auxiliary or secondary channel is normal, then reconnect to auxiliary or secondary connection)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the methods of Yoon and Han with the teachings of Ahn to use the state of the current connection to trigger a reconnection process with another connection after determining a connectivity failure. The motivation is to move quickly after determining the abnormal state of main connection, to reconnect using another available channel, so that continuity of the controller – device connection can be maintained.

Regarding claim 15, Yoon teaches:
A machine-readable storage medium that stores machine-executable instructions, wherein a controller is caused by executing the machine-executable instructions to (Yoon [0309]: Computer readable media including program instructions to implement various operations embodied by a computer): 
… 
sending a packet for obtaining session information of the … session to the switching device … (Yoon [0282-0283], Fig. 13: Operation 1304, SDN controller 1220 generates a monitoring message to detect a failure in the connection between the controller and device 1234.); 
determining that the … session is abnormal when no session 10information is obtained within a preset time period (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the controller 1220 may determine that the reply is not received, and [0291-0292] may determine (Operation 1314) a failure occurred in the channel 1240 connected to the device); and 
(Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal. Then re-perform Operation 1304, generate a monitoring message to detect a failure in the connection between the controller and the device, i.e. when the connection is normal with no failure, then repeat monitoring)
Yoon does not teach:
detect an OpenFlow connection between the controller and a switching device, wherein a NETCONF session is established between the controller and the 5switching device;… when detecting that a state of the OpenFlow connection changes
However, Han teaches:
detect an OpenFlow connection between the controller and a switching device, wherein a NETCONF session is established between the controller and the 5switching device (Han [0099], Fig. 7a: Open network adapter (device) initiates the OpenFlow over TLS handshake, in step 702 with SDN controller, completes successful certificate verification (step 706), sends OpenFlow Hello message (step 709) to complete OpenFlow connection step 710. SDN controller then initiates NETCONF-over-SSH session, in step 712, completes successful certification (step 716), completing establishing process in step 717. Result with both OpenFlow over TLS connection and NETCONF session between controller and device are authenticated and active);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon with the teachings of Han to bring the structure and simplification of the Openflow protocol, together with NETCONF as the transport layer, to quickly identify network connectivity failure. OpenFlow has specifications and structure for Hello 
Yoon and Han each or combined do not teach:
…when detecting that a state of the OpenFlow connection changes…
However, Ahn teaches:
…when detecting that a state of the OpenFlow connection changes (Ahn Fig. 3, Step S310: The SDN controller can check the status of the main connection with the switch. If the controller determines that the main connection is abnormal (S310), the controller can check whether the auxiliary connection with the switch is normal (S320) using ECHO request and reply messages, i.e. Use OpenFlow messages to determine a state change in main connection, proceed immediately to check auxiliary or secondary channel is normal, then reconnect to auxiliary or secondary connection)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the methods of Yoon and Han with the teachings of Ahn to use the state of the current connection to trigger a reconnection process with another connection after determining a connectivity failure. The motivation is to move quickly after determining the abnormal state of main connection, to reconnect using another available channel, so that continuity of the controller – device connection can be maintained.


Claims 7 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Yoon, Han and Ahn and further in view of Liu (US2016/0373300A1), hereinafter “Liu”, and further in view of Enns et al. (RFC 6241 Network Configuration Protocol (NETCONF), June 2011), hereinafter “RFC 6241”.

Regarding claims 7 and 14, which depend from claims 1 and 8, Yoon, Han and Ahn teaches the base claim. The combination Yoon, Han and Ahn each or combined do not teach:
wherein sending the packet for obtaining the session 10information of the NETCONF session to the switching device comprises: 
carrying, by the controller, an authentication token, which is obtained when the NETCONF session is established, in a NETCONF packet; 
carrying, by the controller, the NETCONF packet in a Simple Object Access Protocol (SOAP) packet;  
establishing, by the controller, an HTTPS connection between the controller and the switching device; and 
sending, by the controller, the SOAP packet to the switching device via the HTTPS connection.
However, Liu teaches:
carrying, by the controller, the NETCONF packet in a Simple Object Access Protocol (SOAP) packet;  
establishing, by the controller, an HTTPS connection between the controller and the switching device; and 
sending, by the controller, the SOAP packet to the switching device via the HTTPS connection.
(Liu [0015, 0020]: Protocols supported by the transport layer of the NETCONF include SOAP. NETCONF session is established by using the SOAP transport protocol over HTTPS over the connection between the controller and the device.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modify Yoon, Han and Ahn with the teachings of Liu to clearly 
Liu does not teach:
an authentication token, which is obtained when the NETCONF session is established, in a NETCONF packet
However, the RFC 6241 teaches:
an authentication token, which is obtained when the NETCONF session is established, in a NETCONF packet (RFC 6241, Section 2.2: NETCONF connections must provide authentication, data integrity, confidentiality, and replay protection. NETCONF connections MUST be authenticated, where the authentication process results in an authenticated client identity, commonly referred to as the NETCONF username, that can be used as an authentication token.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modify Yoon, Han, Ahn and Liu with the teachings of RFC 2641 to clearly define the authentication process used to remain in compliance with the NETCONF specification and to take advantage of the authentication mechanism when needed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./  3/13/2021Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461